Citation Nr: 0621310	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had military service from August 1986 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that, among other things, denied service 
connection for left knee pain.  The veteran filed a timely 
appeal of this determination to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the record indicates that in service the veteran 
suffered necrotizing fasciitis of the left thigh with 
multiorgan failure and lung collapse.  The veteran survived 
his ordeal but has been noted to have residual problems.  
Since that time the veteran's service medical records have 
noted that the veteran has had a left knee infection and left 
knee pain.  The veteran service medical records contain a 
treatment note indicating that the veteran's physical 
therapist assessed the veteran with retropatellar pain 
syndrome.  He has also been service-connected for, among 
other things, scar, anterolateral aspect left thigh, residual 
debridement due to necrotizing fasciitis, left hip bursitis, 
tinnitus, and mild peroneal neuritis of the left foot.  

In September 2003, the veteran was afforded a VA examination 
in connection with his claim.  The examiner indicated that 
the veteran had mild tenderness over the patella of his left 
knee, especially at the inferior aspect, but otherwise found 
no weakness, edema, swelling, instability, or crepitus.  He 
was diagnosed with painful left knee with zero to mild loss 
of function due to pain.  The examiner, however, did not 
indicate the cause of his left knee pain and loss of 
function, to include whether the pain and loss of function 
was due to a separate left knee disability resulting from his 
in service necrotizing fasciitis, or whether the pain and 
loss of function is a symptom of another condition, to 
include one of the veteran's other service-connected 
conditions.  

The Board concludes therefore that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the September 2003 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran 
has a separate left knee disability that is related to or had 
its onset during service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

In addition, the Board notes that the veteran has received 
ongoing medical treatment for his left leg conditions from 
the McAlester Indian Health Center, McAlester, OK, and the 
Choctaw Nation Health Service Center (Talihina Hospital), 
Talihina, OK.  Records from these facilities dated since May 
2003, however, have not been associated with the veteran's 
claims file.  The RO should therefore update the veteran 
claims file with records from these facilities dated since 
May 2003.  In addition, to the extent that the veteran has 
received treatment from any VA facility after the grant of 
service connection for his other left lower extremity 
conditions, these records too should be associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain any 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice regarding his claim of service 
connection, but was not provided with notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this 
case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be 
assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:
      
1.  The RO should send the veteran, and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
contain a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his left leg and knee.  This should 
specifically include records from the 
McAlester Indian Health Center, 
McAlester, OK, and the Choctaw Nation 
Health Service Center (Talihina 
Hospital), Talihina, OK, dated since May 
2003, and any VA facility identified by 
the veteran, dated since service.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
September 2003 VA examination report (or 
a suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran has a separate left 
knee disability that is related to or had 
its onset in service, to include as a 
result of the veteran's in-service 
necrotizing fasciitis.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any left knee disability found to be 
present.  The examiner must specify any 
diagnoses and offer an opinion regarding 
whether it is at least as likely as not 
that any left knee disability had its 
onset in service, to include as a result 
of the veteran's in-service necrotizing 
fasciitis.  In this regard, the examiner 
is asked to comment on the veteran's 
service medical records indicating 
retropatellar pain syndrome in the left 
knee, and also the September 2003 VA 
examination indicating pain and loss of 
function in the veteran's left knee.  If 
no separate left knee disability is 
diagnosed, the examiner is asked to 
identify the source of the veteran's left 
knee pain and loss of function, if any.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



